Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/20/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "several" in claims 4 and 17 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 15 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubaltsev et al. (US 2015/0263946, hereinafter referred to as “Tubaltsev”).

Regarding claim 1, Tubaltsev teaches a method for operating a flow control entity [0106 – OpenFlow protocol] which is configured to control a data packet flow in a network (figures 1 and 3) in which at least one virtualized gateway (figure 3: gateway host 1) and at least one other gateway (figure 2: gateway host 2) exchange routing data, the method comprising: 
receiving a message from a node (figure 3: physical controller 1) located in an interconnection used by the at least one virtualized gateway and the at least one other gateway (figure 3) to exchange routing data by which one of the gateways informs the other of the gateways about new routes and withdrawn routes for data packet flows which traverse the at least one virtualized gateway and the at least one other gateway [0125-0126 – the database listens on the database tables for changes specific tables that affect the namespaces implementing logical routers.  These changes my include creation of new namespace, removal of namespace, adding or removing BGP neighbor, modifying BGP configuration, etc.]; 
extracting the routing data from the received message, extracted information comprising at least information about the new routes and withdrawn routes traversing the at least one virtualized gateway or the at least one other gateway [0126 - the database monitor 785 provides this data to the BGP configuration generator 799 (or instructs the BGP configuration generator 799 to retrieve the new data from the database tables 745).]; 

transmitting the routing information to an infrastructure managing entity  configured to manage a virtualized infrastructure of the network [0068 - The logical controller identifies the physical controller(s) that manages each of these selected gateway hosts, and distributes the routing table and/or routing protocol configuration data to the identified physical controllers].

Regarding claim 3, Tubaltsev teaches the method according to claim 1, wherein the received message is a message in accordance with a Border Gateway Protocol, BGP [0006 – BGP].
Claim 15 is similar to claim 1, therefore is rejected under the same rationale. 

Regarding claim 29, Tubaltsev teaches a computer program product comprising a non-transitory computer readable storage medium [0218 – computer readable medium] storing a computer program comprising program code to be executed by at least one processor of a flow control entity, wherein execution of the program code causes the at least one processor to execute a method according to claim 1 (see rejection of claim 1).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pandya et al. (US 2017/0041211, hereinafter referred to as “Pandya”).

Regarding claim 13, Pandya teaches a method for operating a flow control entity (abstract - routing control module) which is configured to control a data packet flow in a network in which at least one virtualized gateway (abstract - virtual gateway) and at least one other gateway (figure 2, plurality of gateways) exchange routing data by which one of the gateways informs the other of the gateways about new routes and withdrawn routes for data packet flows which traverse the at least one virtualized gateway and the at least one other gateway (figure 2; 0055; 0070 – new or removed virtual machine routing information is updated), the method comprising: 
receiving a request for a configuration of a node (SDN controller) located in an interconnection used by the at least one virtualized gateway and the at least one other gateway (figure 2) to exchange the routing data [0056 The routing module 230, in one embodiment, is configured to receive a routing protocol control packet at a virtual gateway 214a-c and forward the routing protocol control packet to the SDN controller 108 (denoted by the dashed lines in FIG. 2). As used herein, a routing protocol specifies how routers communicate with each other and a routing protocol control packet is a data packet that includes routing information to enable routers to select routes between any two nodes in a computer network. Different routing protocols implement different routing algorithms to determine the specific choice of route]; 
determining a configuration of the node located in the interconnection such that the node is configured to identify messages including the routing data exchanged between the at least one virtualized gateway and the at least one other gateway [0056] and to transmit a copy of the message including the routing data to the flow control entity [0057 - The routing module 230, in certain embodiments, dynamically updates a routing information base (“RIB”) 220 for the SDN 202 based on the routing information in the received routing control packet. Traditionally, each virtual gateway 214a-c executes its own routing protocol (OSPF 226, BGP 228, etc.) and maintains a distinct and independent instance of a RIB 220.]; and 
applying the configuration at the node located in the interconnection [0057 - The routing module 230, in certain embodiments, dynamically updates a routing information base (“RIB”) 220 for the SDN 202 based on the routing information in the received routing control packet. Traditionally, each virtual gateway 214a-c executes its own routing protocol (OSPF 226, BGP 228, etc.) and maintains a distinct and independent instance of a RIB 220.].

Allowable Subject Matter
Claims 2, 4-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not teach wherein the routing data is only extracted from the received message, when the received message is a route update message informing the other gateway about changed routes for the data packet flows.
Claim 4 depends on claim 2, therefore is objected to for its dependency. 
Regarding claim 5, the prior art of record does not teach the method according to claim 1, wherein translating the routing data into routing information comprises translating the routing information into an update request to the infrastructure managing entity and requesting an update of security group rules used for controlling a type of traffic transmitted or received by the at least one virtualized gateway.
Claim 6 depends on claim 5, therefore is objected to for its dependency. 
Regarding claim 7, the prior art of record does not teach the method according to claim 1, wherein translating the routing data into routing information comprises translating the routing information into an update request to the infrastructure managing entity requesting an update of a port security setting used for controlling data packet flows through ports of the at least one virtualized gateway.
Claim 8 depends on claim 7, therefore is objected to for its dependency. 
Regarding claim 9, the prior art of record does not teach the method according to claim 1, further comprising determining data plane network interfaces for the new routes and the withdrawn routes when the routing data is exchanged out of band.
Regarding claim 10, the prior art of record does not teach the method according to claim 1, further comprising the steps of: receiving a request for a configuration of the node, located in the interconnection used by the at least one virtualized gateway and the at least one other gateway to exchange the routing data; determining a configuration of the node located in the interconnection such that the node is configured to identify the routing data between the at least one virtualized gateway and the at least one other gateway; and applying the configuration to the node located in the interconnection.
Claims 11 and 12 depends on claim 10, therefore are objected to for their dependency. 
Regarding claim 14, the prior art of record does not teach the method according to claim 13, wherein determining a configuration comprises populating a route learning table of an OpenFlow pipeline with OpenFlow commands such that the node identifies the routing data and transmits a copy of the routing data to the flow control entity.
Regarding claim 16, the prior art of record does not teach the flow control entity according to claim 15, further being operative to only extract the routing data from the received message, when the received message is a route update message informing the other gateway about changed routes for the data packet flows.
Regarding claim 17, the prior art of record does not teach the flow control entity according to claim 15, further being operative to process several update messages one by one in order to extract the routing data, and to extract the new routes and the withdrawn routes from each of the update messages separately.
Regarding claim 18, the prior art of record does not teach the flow control entity according to claim 15, further being operative, for translating the routing data into routing information, to translate the routing information into an update request to the infrastructure managing entity requesting an update of security group rules used for controlling a type of traffic transmitted or received by the at least one virtualized gateway.
Claim 19 depends on claim 18, therefore is objected to for its dependency. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US 2016 0241457, Semwal et al. – BGP sessions that updates and extracts best path for each destination.
2. US 20060174035, Tufail, Mudassir – BGP device used to exchange routing information such as withdrawn route and/or new route.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443